Case 1:19-mc-00593-VSB Document 31-5 Filed 06/12/20 Page 1 of 2




                Exhibit D
                   Case 1:19-mc-00593-VSB Document 31-5 Filed 06/12/20 Page 2 of 2
                                  590 Madison Avenue, 20th Floor, New York, NY 10022-2524 ■ p212 223-4000 ■ f212 223-4134


croweUpInioring
  Sarah M. Gilbert
  (212) 895-4226
  SGilbert@crowell.com




                                                  January 21, 2020


VIA EMAIL

Kristin N. Tahler, Esq.
Quinn Emanuel
865 South Figueroa Street
lO^” Floor
Los Angeles, CA 90017-2543

Re:      Ex Parte Application of Gulf Investment Corporation Pursuant to 28 U.S.C. § 1782

Dear Ms. Tahler;

        Thank you for your letter of January 9, 2020 and the attaehed draft confidentiality agreement that your
client Gulf Investment Corporation (“GIC”) would be prepared to execute. Our clients view the proffered draft
as a well-received sign that GIC is interested in finding a path forward that avoids costly litigation for all
parties. Our clients and we welcome the opportunity to discuss and negotiate the terms of a confidentiality
agreement as the facts will prove that the allegations of wrongdoing in GIC’s Ex Parte Application are
completely unfounded. To that end, we stand by all of our statements in our December 30, 2019 letter to the
Court.

        As part of the process of clearing all confidentiality concerns in advance of such a discussion, we have
reached out to Udenna Corporation (“Udenna”), the purchaser of the GGDC project in the Philippines, to obtain
its input on what confidentiality terms, possibly including court-ordered confidentiality terms, would be
acceptable. Our clients believe that given the allegations, Udenna should share the same interest in clearing the
record provided that its financial information is sufficiently protected according to the terms of the Share
Purchase Agreement. Once we obtain input from Udenna, including whether they want its legal counsel to
participate in our discussions, we would like to schedule a meeting or telephone conference to discuss possible
solutions and next steps.

       If you have any questions, please feel free to contact me. We will keep you apprised of our progress
with Udenna. If you wish to set a tentative date for a meeting early in February, please advise.




DCACTIVE-52905379.1
